DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Applicants amendments filed on 06/06/2022 have been entered. Claims 1, 8, 41, 63, 66-68, 72 are pending. Claim 41 is withdrawn. Claims 1, 8, 63, 66-68, 72 are under consideration. Applicants arguments filed on 06/06/2022 are persuasive.
Election Restriction
Claims 1, 8, 63 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The title has been changed to ---Genetically modified mice expressing humanized CD40---.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jia Zhu on 07/08/2022.
The application has been amended as follows: 
In the claims
Claims 66-68, 72 are canceled.
The following claims have been re-written as follows:
1.	A genetically-modified mouse whose genome comprises a sequence encoding a humanized CD40 at the endogenous CD40 gene locus under the control of endogenous regulatory elements, wherein the humanized CD40 comprises the amino acid sequence as set forth in SEQ ID NO: 27, wherein the mouse expresses a humanized CD40 comprising a humanized extracellular region and an endogenous cytoplasmic region.
8.	The mouse of claim 1, wherein the mouse comprises a homozygous deletion of the endogenous mouse CD40 gene, and the mouse does not express mouse CD40.

The following is an examiner’s statement of reasons for allowance: The rejection of claims under 35 USC 112 first paragraph, has been withdrawn in view of the amendment. The prior art fails to teach or suggest a genetically-modified mouse whose genome comprises a sequence encoding a humanized CD40 at the endogenous CD40 gene locus under the control of endogenous regulatory elements, wherein the humanized CD40 comprises the amino acid sequence as set forth in SEQ ID NO: 27, wherein the mouse expresses a humanized CD40 comprising a humanized extracellular region and an endogenous cytoplasmic region.
Conclusion
Claims 1, 8, 41, 63 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632